Judgment unanimously affirmed. Memorandum: County Court did not abuse its discretion in denying defendant youthful offender treatment, and we decline to exercise our interest of justice jurisdiction to grant such treatment (cf., People v Shrubsall, 167 AD2d 929, 930). We further conclude that the imposition of concurrent terms of imprisonment of 1 to 3 years is neither unduly harsh nor severe. (Appeal from Judgment of Wayne County Court, Parenti, J. — Grand Larceny, 4th Degree.) Present — Denman, P. J., Green, Fallon, Balio and Boehm, JJ.